The appeal brings for review final decree in suit to foreclose tax certificate. The appeal challenges the sufficiency of the allegations of the bill of complaint. We know of nothing that can be gained by discussing questions in regard to the right to foreclose tax certificates which have been issued to the State of Florida for the non-payment of taxes and have thereafter come into the hands of individual holders, which would be only a repetition of what we have heretofore held.
Sufficient to say that we have examined the record and find no reversible error. Therefore, the decree should be affirmed. It is so ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.
                   ON PETITION FOR REHEARING.